Citation Nr: 1523132	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-02 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 4, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, granting service connection for PTSD, effective as of February 4, 2009.  

In October 2010, VA received a notice of disagreement from the Veteran asserting that the effective date for the grant of service connection for PTSD should be 2005.  The effective date of February 4, 2009, was continued in a January 2012 statement of the case.  The Veteran appealed this decision to the Board in February 2012.  

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).  


FINDINGS OF FACT

1.  VA received a claim from the Veteran seeking service connection for PTSD on October 24, 2004.  

2.  The Veteran successfully appealed the August 2005 rating decision denying his October 2004 claim of entitlement to service connection to the Board in a timely manner.  

3.  The record reflects that the Veteran was diagnosed with PTSD as of October 24, 2004, and, that it is related to his in-service stressors.  



CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date of October 28, 2004, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran contends that he is entitled to an effective date prior to February 4, 2009, for the grant of service connection for PTSD.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that an effective date of October 28, 2004, for the grant of service connection for PTSD, is warranted.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The record reflects that VA received a claim from the Veteran on October 28, 2004, seeking service connection for PTSD.  This claim was subsequently denied in an August 2005 rating decision.  A timely notice of disagreement was received from the Veteran in February 2006, but the denial was continued in a May 2007 statement of the case.  

An official VA Form 9 (appeal to the Board) was not received in a timely fashion following the May 2007 statement of the case.  However, in January 2008, the Veteran called VA and notified them that he never received the May 2007 statement of the case and was unaware that his claim of entitlement to service connection for PTSD was now closed.  In response to this statement, the RO issued an additional statement of the case in January 2008.  A timely VA Form 9 was submitted to VA the following day.

Therefore, the record clearly reflects that the claim received from the Veteran on October 28, 2004 is still pending.  The remaining issue is determining whether the evidence of record reflects that the Veteran was entitled to service connection for PTSD as of this time.  According to January 2004 and November 2004 VA treatment records, the Veteran was suffering from PTSD.  An April 2005 VA examiner also concluded that the Veteran suffered from PTSD resulting in significant disability.  Nonetheless, the Veteran's claim was subsequently denied due to an inability to verify the Veteran's stressors.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In the present case, the evidence reflects that the Veteran served in the Republic of Vietnam and that he received the Republic of Vietnam Campaign Medal.  The Veteran was also authorized as a sharpshooter (rifle).  In January 2005, VA received a statement from the Veteran indicating that he was involved in combat.  This would appear to be consistent with the Veteran's type of service.  The RO also determined in October 2010 that the Veteran's stressors were conceded and that there was a medical link between the Veteran's PTSD and his military service.  As such, the Board finds that the Veteran was entitled to service connection for PTSD as of October 28, 2004, as a claim was received and properly appealed and there is evidence linking the Veteran's PTSD to military service.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an effective date of October 24, 2004, for the grant of service connection for PTSD is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an effective date of October 24, 2004, for the award of service connection for PTSD, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


